Exhibit 10.08

LOGO [g56172image001.jpg]

Senior Manager Incentive Compensation Plan – 2006

Plan Objective

The Senior Manager Incentive Compensation Plan is established to provide an
opportunity for designated Caraustar Senior Managers to earn incentive
compensation in the form of a cash bonus based upon the achievement of
predetermined annual corporate financial performance targets and personal
performance objectives.

Plan Participants (Eligibility)

Participants in the Senior Manager Incentive Compensation Plan shall be
designated senior managers of the company in positions whose contribution has a
material effect upon corporate financial performance. Plan participants shall be
designated each January 1 by the President and CEO and approved by the
Compensation and Employee Benefits Committee of the Board of Directors. Newly
hired or promoted Senior Managers may enter the plan within the calendar plan
year with the approval of the President and CEO and the Compensation and
Employee Benefits Committee; however, no participant may enter the plan after
July 1.

In order for a participant to receive a payout under the plan, the participant
must be in active service as of December 31 of the plan year unless terminated
due to death, disability or retirement. The Compensation and Employee Benefits
Committee may approve a payout in other circumstances of separation. The
Compensation and Employee Benefits Committee will make the final determination
of payout eligibility.

Plan Year and Plan Measurement (Performance Criteria)

The plan year shall be the calendar year, January 1 through December 31.
Performance and payout under the plan shall be determined based upon the
achievement of annual corporate financial performance targets established within
the first 90 days of the plan year by the Compensation and Employee Benefits
Committee. The Corporate financial performance targets may be revised during the
plan year by the Compensation and Employee Benefits Committee based upon the
recommendation of the President and CEO due to extraordinary factors which
significantly impact target achievement.



--------------------------------------------------------------------------------

Plan Payout

The cash bonus corporate finance performance related opportunity for designated
senior manager participants shall be a maximum opportunity of 120% (target of
60%) of plan year bonusable earnings.

Payout Computation (Bonus Formula)

The payout of the cash bonus shall be based upon the achievement of the
Corporate Financial Performance Objective in accordance with the following:

 

Percentage of Financial Performance Objective Achieved

 

Cash Bonus Percentage of Bonusable Earnings Paid

Less than 70%   0 Between 70% and 100%   For each additional 1% achieved from 70
– 100%, the percent of cash bonus paid is increased by 3 1/3%. Beyond 100-120%  
For each 1% beyond the 100% target EPS achieved, the percent of bonus paid will
be increased by an additional 3 1/3%.

Personal Performance Achievement

In addition to the incentive cash bonus based upon achievement of the Corporate
financial performance targets, Senior Managers may earn an additional incentive
cash bonus of up to a maximum opportunity of 30% of base salary earnings (with a
target of 15%) for the successful completion of specified personal performance
objectives. The personal performance objectives shall be determined at the
beginning of the plan year and evaluated for successful completion at the end of
the plan year by the President and CEO subject to the final approval of the
Compensation and Employee Benefits Committee of the Board of Directors.

Bonus Payments Conditions

Any bonus payments due under the Senior Manager Employee Incentive Compensation
Plan will normally be made after the completion of audited financial statements
for the plan year. In no case will the total bonus payout exceed 100% of
earnings.

Plan Changes

The Senior Manager Incentive Compensation Plan may be subject to review and
alteration as deemed appropriate by the Compensation and Employee Benefits
Committee each plan year.